Name: Commission Regulation (EEC) No 579/92 of 5 March 1992 laying down detailed rules for the application in the poultrymeat and egg sectors of the arrangements provided for in the Interim Agreements between the Community and the Republic of Poland, the Republic Hungary and the Czech and Slovak Federal Republic
 Type: Regulation
 Subject Matter: animal product;  Europe;  tariff policy
 Date Published: nan

 7 . 3. 92 Official Journal of the European Communities No L 62/15 COMMISSION REGULATION (EEC) No 579/92 of 5 March 1992 laying down detailed rules for the application in the poultrymeat and egg sectors of the arrangements provided for in the Interim Agreements between the Community and the Republic of Poland, the Republic Hungary and the Czech and Slovak Federal Republic THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 518/92 of 27 February 1992 on certain rules for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community of the one part, and the Republic of Poland of the other part ('), Having regard to Council Regulation (EEC) No 519/92 of 27 February 1992 on certain rules for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community of one the part, and the Republic of Hungary, of the other part (2), Having regard to Council Regulation (EEC) No 520/92 of 27 February 1992 on certain rules for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community of the one part, and the Czech and Slovak Federal Republic of the other part (3), Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs (4), as last amended by Regulation (EEC) No 1 235/89 (*), and in particular Article 1 5 thereof, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat (6), as last amended by Regulation (EEC) No 1235/89, and in particular Article 15 thereof, Whereas the Association Agreements between the Euro ­ pean Economic Community and the European Coal and Steel Community of the one part, and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic of the other part, were signed on 16 December 1991 ; whereas, pending the entry into force of those Agreements, the Community has decided to apply with effect from 1 March 1992 the Interim Agree ­ ments concluded with the above countries, hereinafter known as 'Interim Agreeements' ; Whereas the Agreements referred to above provided for a reduction in the import levy for certain products in the egg and poultrymeat sectors, within certain quantity limits ; whereas, in order to ensure that the imports are regular, those quantities should be staggered over the year ; Whereas, while bearing in mind the provisions of the Interim Agreements intended to guarantee the origin of the product, provision should be made for the administra ­ tion of the said Arrangements to be guaranteed by import licences for the majority of the products ; whereas, to that end, the detailed rules for submission of the applications and the information which must appear on the applica ­ tions and licences, by derogation from Articles 8 and 21 of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agriculture products Q, as last amended by Regulation (EEC) No 1 599/90 (8), should be laid down ; whereas, in addi ­ tion, provision should be made for the certificates and licences to be issued after a period of consideration, applying, where necessary, a single percentage reduction ; Whereas, in order to ensure proper administration of the system, provision should be made for the guarantee for import licences under the said system to be fixed at ECU 30 per 100 kg ; whereas, in view of the likelihood of speculation inherent in the system in question in the egg and poultrymeat sectors, precise conditions governing access by operators to the said system should be laid down ; Whereas, for live geese, whole geese or geese cut in pieces, it is possible to replace the system of import licences with a system for monitoring quantities actually imported, which is less restrictive for importers ; Whereas, in the case of those products, equal and conti ­ nuous access to the quantities subject to a reduced levy should be ensured for all Community importers, and the levy should be applied consistently until the quantities are exhausted ; whereas the necessary measures should be 0 OJ No L 56, 29. 2. 1992, p. 3 . (2) OJ No L 56, 29. 2. 1992, p. 6. O OJ No L 56, 29. 2. 1992, p. 9 . O OJ No L 282, 1 . 11 . 1975, p. 49. O OJ No L 128, 11 . 5. 1989, p. 29. (*) OJ No L 282, 1 . 11 . 1975, p. 77. O OJ No L 331 , 2. 12. 1988, p. 1 . (8) OJ No L 151 , 15. 6 . 1990, p. 29. No L 62/16 Official Journal of the European Communities 7. 3 . 92  25 7o in the period 1 July to 30 September,  25 % in the period 1 October to 31 December. taken to ensure sufficient Community administration of those quantities by providing the opportunity to draw from the volume of those quantities on the basis of actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, Article 3 The import licences provided for in Article 1 shall be subject to the following rules : (a) Applicants for import licences must be natural or legal persons who, at the time applications are submitted, can prove i:o the satisfaction of the competent authori ­ ties in the Member States that they have been trading with third countries in the poultrymeat or egg sector for at least the preceding 1 2 months ; however, retail establishments or restaurants selling their products to final consumers are excluded from the benefits of this regime ; (b) The licence application may involve only one of groups 1 , 2, 4, 5, 6, 7, 8 , 9 , 10, 11 , 12, 14, 15, 16, 17, 18, 19, 21 , 22, 23, 24, 25, 26 and 27 referred to in Annex I r.o this Regulation . The application may involve several products covered by different CN codes and originating in one of the three countries covered by this Regulation . In such cases, all the CN codes shall be indicated in section 1 6 and their desig ­ nation in section 1 5 : A licence application must relate to at least one tonne and to a maximum of 25 % of the quantity available for the group concerned and for the period as speci ­ fied in Article 2 ; HAS ADOPTED THIS REGULATION : Article 1 All imports into the Community within the framework of the arrangements provided for in Article 14 (2) and (4) of the Interim Agreement of products in groups 1 , 2, 4, 5, 6, 7, 8 , 9, 10, 11 , 12, 14, 15, 16, 17, 18 , 19, 21 , 22, 23, 24, 25, 26 and 27 referred to in Annex I to this Regulation, shall be subject to the presentation of an import licence. The quantities of products to which these arrangements apply and the rates of reduction in the levies shall be those listed by group in Annex I. Article 2 The quantities shall be staggered over the year as follows :  for products in groups 1 , 12 and 19 :  in 1992,  24 % in the period 1 March to 30 June,  38 % in the period 1 July to 30 September, 38 % in the period 1 October to 31 December,  for 1993 to 1996,  15% in the period 1 January to 31 March,  15 % in the period 1 April to 30 June,  35 % in the period 1 July to 30 September,  35 % in the period 1 October to 31 December ;  for products in groups 2, 4, 5, 6, 7, 8 , 9 , 10, 11 , 14, 15, 16, 17, 18, 21 , 22, 23, 24, 25, 26 and 27 :  in 1992,  40 % in the period 1 March to 30 June,  30 % in the period 1 July to 30 September,  30 % in the period 1 October to 31 December,  for 1993 to 1996,  25 % in the period 1 January to 31 March,  25 % in the period 1 April to 30 June, (c) Section 8 of licence applications and licences shall show the country of origin ; licences shall carry with them an obligation to import from the country indi ­ cated : (d) Section 20 of licence applications and licences shall show one of the following : Reglamento (CEE) n ° 579/92 ; Forordning (E0F) nr. 579/92 ; Verordnung (EWG) Nr. 579/92 ; Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (EOK) Ã ±Ã Ã ¹Ã ¸. 579/92 ; Regulation (EEC) No 579/92 ; Reglement (CEE) n ° 579/92 ; Regolamento (CEE) n . 579/92 ; Verordening (EEG) nr. 579/92 ; Regulamerjto (CEE) n ? 579/92. 7 . 3. 92 Official Journal of the European Communities No L 62/17 (e) Section 24 of licences shall show one of the follo ­ wing : Levy reduced in accordance with : Reglamento (CEE) n ° 579/92 ; Forordning (E0F) nr. 579/92 ; Verordnung (EWG) Nr. 579/92 ; Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (EOK) Ã ±Ã Ã ¹Ã ¸. 579/92 ; 6. Licences issued shall be valid throughout the Community. Article 5 Licences shall be valid for 120 days from the date of actual issue in the case of licences issued for the period from 1 March to 30 June 1992 and for 90 days in the case of licences issued from 1 July 1992. Import licences issued pursuant to this Regulation shall not be transferable . Article 6 A security of ECU 30 per 100 kilograms shall be lodged for import licence applications for all products referred to in Article 1 . Article 7 Without prejudice to the provisions of this Regulation, Regulation (EEC) No 3719/88 shall apply. However, Article 8 (4) of that Regulation notwithstanding, the quantity imported under this Regulation may not exceed that indicated in sections 17 and 18 of the import licence. The figure 0 shall be entered to that effect in section 19 of licences. Article 8 The products shall be placed in free circulation on presentation of an EUR 1 circulation certificate issued by the exporting country in accordance with Protocol 4 annexed to the Interim Agreement. Article 9 The quantities for the products in groups 3 , 13 and 20 referred to in Annex I to this Regulation shall be administered by the Commission, which may take any appropriate measure with a view to ensuring the efficient administration thereof. Article 10 1 . In order to qualify under the import arrangements provided for in Article 14 (2) and (4) of the Interim Agreement for products in groups 3, 1 3 and 20 referred to in Annex I to this Regulation, the importer must present the competent authorities of the importing Member State with a declaration of entry into force circulation compri ­ sing an application to this effect for the products in ques ­ tion accompanied by the certificate referred to in Article 8 . If this declaration is accepted by the competent authorities of that Member State, those authorities shall communicate to the Commission the requests for drawing from the quantities set out in Annex I. 2. The requests for drawing, bearing the date of accep ­ tance of the declaration of entry into free circulation, shall be communicated to the Commission without delay. Regulation (EEC) No 579/92 ; Reglement (CEE) n ° 579/92 ; Regolamento (CEE) n. 579/92 ; Verordening (EEG) nr. 579/92 ; Regulamento (CEE) n? 579/92. Article 4 1 . Licence applications may only be lodged during the first 10 days of each period as specified in Article 2. 2. Licence applications shall only be admissible where the applicant declares in writing that he has not submitted and undertakes not to submit any applications, in respect of the current period, concerning products in the same group in the Member State in which his appli ­ cation is lodged or in other Member States ; where the same interested party submits more than one application relating to products in the same group, all applications from that person shall be inadmissible. 3 . The Member States shall notify the Commission, on the third working day following the end of the applica ­ tion submission period, of applications lodged for each of the products in the groups . Such notification shall comprise a list ofc applicants and quantities applied for in each group. All notifications, including notifications of nil applica ­ tions, shall be made by telex or fax on the working day stipulated, drawn up on the model found in Annex II to this Regulation in the case where no application is made and on the models found in Annexes II and III in the case where applications have been made . 4. Subject to a decision on the acceptance of applica ­ tions by the Commission, licences shall be issued on the 23rd day of each period as specified in Article 2. 5. The Commission shall decide to what extent quanti ­ ties may be awarded in respect of applications as referred to in Article 3 . If quantities in respect of which licences have been applied for exceed the quantities available, the Commis ­ sion shall fix a single percentage reduction in quantities applied for. If the overall quantity for which applications have been submitted is less than the quantity available, the Commis ­ sion shall calculate the quantity remaining, which shall be added to the quantity available in respect of the following period. No L 62/18 Official Journal of the European Communities 7. 3. 92 this Regulation have equal and continuous access to the quantities set out in Annex I for such time as the residual balance of the quantity volume so permits . Article 12 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . 3. The drawings shall be granted by the Commission on the basis of the date of acceptance of the declarations of entry into free circulation by the competent authorities of the importing Member State, to the extent that the available balance so permits. Any drawing not used shall be returned as soon as possible to the quantity corresponding to the year for which it was allocated. When the quantities requested are greater than the avai ­ lable balance of the quantities set out in Annex I, alloca ­ tion shall be made on a pro rata basis with respect to the requests . The Commission shall inform Member States of the drawings made as quickly as possible. Article 11 Each Member State shall ensure that importers of the products in groups 3, 13 and 20 referred to in Annex I to Article 13 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 March 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 1992. For the Commission Ray MAC SHARRY Member of the Commission 7. 3 . 92 Official Journal of the European Communities No L 62/ 19 ANNEX I A. Products originating in the Republic of Hungary I. Levy reduced by 50 % Group No CN code 1 March to 31 December 1992 1 January to 31 December 1993 1 January to 31 December 1994 1 January to 31 December 1995 1 January to 31 December 1996 573 780 850 910 970 566 780 850 910 970 12 348 13 800 15 000 16 100 17 300 1 2 3 0207 10 51 0207 10 55 0207 23 1 1 0207 10 59 0207 23 19 ex 0207 39 55 (a) ex 0207 43 15(a) ex 0207 39 73 (a) ex 0207 43 53 (a) ex 0207 39 77 (a) ex 0207 43 63 (a) 020710 71 0207 23 51 0207 10 79 0207 23 59 0207 39 53 0207 43 11 0207 39 61 0207 43 23 ex 0207 39 65 (b) ex 0207 43 31 (b) ex 0207 39 67 (b) ex 0207 43 41 (b) 0207 39 71 0207 43 51 0207 39 75 0207 43 61 ex 0207 39 81 (b) ex 0207 43 71 (b) (a) ducks in pieces (b) geese in pieces II . Levy reduced by :  20 % from 1 March to 31 December 1992  40 % from 1 January to 31 December 1993  60 % from 1 January 1994 Group No CN code 1 March to 31 December 1992 1 January to 31 December 1993 1 January to 31 December 1994 1 January to 31 December 1995 1 January to 31 December 1996 4 5 6 0207 10 15 0207 21 10 0207 10 19 0207 21 90 0207 39 21 0207 41 41 0207 39 23 0207 41 51 10 000 13 000 14 000 15 000 16 000 3 083 4 000 4 400 4 700 5 000 3 542 4 650 5 050 5 450 5 850 No L 62/20 Official Journal of the European Communities 7 . 3. 92 Group No CN code 1 March to 31 December 1992 1 January to 31 December 1993 1 January to 31 December 1994 1 January to 31 December 1995 1 January to 31 December 1996 0207 39 11 0207 41 10 0207 39 41 0207 42 41 0207 39 31 0207 42 10 ex 0407 00 0408 91 10 2 833 3 700 4 000 4 300 4 600 1 250 1 650 1 800 1 900 2 050 1 250 1 650 1 800 1 900 2 050 875 1 150 1 250 1 350 1 450 175 230 250 270 290 7 8 9 10 11 B. Products originating in the Republic of Poland I. Levy reduced by 50 % Group No CN code 1 March to 31 December 1992 1 January to 31 December 1993 1 January to 31 December 1994 1 January to 31 December 1995 1 January to 31 December 1996 858 1 000 1 100 1 200 1 300 12 348 13 800 14 900 16 100 17 200 12 13 0207 10 51 0207 10 55 0207 23 1 1 0207 10 59 0207 23 19 ex 0207 39 55 (a) ex 0207 43 15(a) ex 0207 39 73 (a) ex 0207 43 53 (a) ex 0207 39 77 (a) ex 0207 43 63 (a) 0105 99 20 0207 10 71 0207 10 79 0207 23 51 0207 23 59 0207 39 53 0207 43 1 1 0207 39 61 0207 43 23 ex 0207 39 65 (b) ex 0207 43 31 (b) ex 0207 39 67 (b) ex 0207 43 41 (b) 0207 39 71 0207 43 51 0207 39 75 0207 43 61 ex 0207 39 81 (b) ex 0207 43 71 (b) ex 0207 39 85 (b) ex 0207 43 90 (b) (a) ducks in pieces (b) geese in pieces 7. 3 . 92 Official Journal of the European Communities No L 62/21 II . Levy reduced by :  20 % from 1 March to 31 December 1992  40 % from 1 January to 31 December 1993  60 % from 1 January 1994. Group No CN code 1 March to 31 December 1992 1 January to 31 December 1993 1 January to 31 December 1994 1 January to 31 December 1995 1 January to 31 December 1996 14 15 16 17 18 0105 91 00 020710 11 0207 10 15 0207 10 19 0207 21 10 0207 21 90 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 27 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0105 99 30 0207 10 31 0207 10 39 0207 22 10 0207 22 90 0207 39 31 0207 39 33 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 ex 0407 00 0408 91 10 0408 99 10(c) 2 083 2 750 3 000 3 250 3 500 2 917 3 850 4 200 4 550 4 900 833 1 100 1 200 1 300 1 400 917 1 200 1 300 1 400 1 500 133 180 190 200 220 (c) In dned whole egg equivalent (1 kg of liquid egg » 0,26 kg of dried whole egg) No L 62/22 Official Journal of the European Communities 7. 3 . 92 C. Products originating in the Czech and Slovak Federal Republic I. Levy reduced by 50 % Group No CN code 1 March to 31 December 1992 1 January to 31 December 1993 1 January to 31 December 1994 1 January to 31 December 1995 1 January to 31 December 1996 275 300 325 350 375 917 1 200 1 300 1 400 1 500 19 20 0207 10 51 0207 10 55 0207 23 11 0207 10 59 0207 23 19 ex 0207 39 55 (a) ex 0207 43 15(a) ex 0207 39 73 (a) ex 0207 43 53 (a) ex 0207 39 77(a) ex 0207 43 63 (a) 0207 10 71 0207 23 51 0207 10 79 0207 23 59 0207 39 53 0207 43 11 0207 39 61 0207 43 23 ex 0207 39 65 (b) ex 0207 43 31 (b) ex 0207 39 67 (b) ex 0207 43 41 (b) 0207 39 71 0207 43 51 0207 39 75 0207 43 61 ex 0207 39 81 (b) ex 0207 43 71 (b) (a) ducks in pieces (b) geese in pieces II. Levy reduced by :  20 % from 1 March to 31 December 1992  40 % from 1 January to 31 December 1993  60 % from 1 January 1994 Group No CN code 1 March to 31 December 1992 1 January to 31 December 1993 1 January to 31 December 1994 1 January to 3 1 December 1995 1 January to 3 1 December 1996 1 750 2 300 2 500 2 700 2 90021 0207 10 11 0207 10 15 0207 21 10 0207 10 19 0207 21 90 7. 3. 92 Official Journal of the European Communities No L 62/23 Group No CN code 1 March to 31 December 1992 1 January to 31 December 1993 1 January to 31 December 1994 1 January to 31 December 1995 1 January to 31 December 1996 22 23 24 25 26 27 0207 39 21 0207 41 41 0207 39 23 0207 41 51 0207 39 11 0207 41 10 0207 22 10 0207 22 90 0207 39 31 0207 39 41 0207 42 10 0207 42 41 ex 0407 00 0408 11 10(c) 0408 19 11 0408 19 19 0408 91 10 0408 99 10 (d) 917 1 200 1 300 1 400 1 500 1 750 2 300 2 500 2 700 2 900 417 550 600 650 700 4 458 5 850 6 300 6 800 7 300 267 350 380 400 440 1 792 2 350 2 550 2 750 2 950 (c) in liquid egg yolk equivalent (1 kg dried yolk = 2,12 kg liquid yolk) (d) in liquid whole egg equivalent (1 kg dried whole egg - « 3,9 kg liquid whole egg). No L 62/24 Official Journal of the European Communities 7. 3 . 92 ANNEX II Application of Regulation (EEC) No 579/92 COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/3 - Eggs and poultry Applications for import licences at reduced levies Date Period Member State : Consigner : Person to contact : Telephone : Fax : Group No Quantity requested 1 2 4 5 6 7 8 9 10 11 12 14 15 16 17 18 19 21 22 23 24 25 26 27 7. 3 . 92 Official Journal of the European Communities No L 62/25 ANNEX III Application of Regulation (EEC) N ° 579192 COMMISSION OF THE EUROPEAN COMMUNITIES DG Vl/D/3-Eggs and poultry sector Applications for import licences at reduced levies Date Period Group No Member State CN code Applicant (name and address) ^tonnes)' Total tonnes of group number